Case 6:19-cr-00132-GKS-LRH Document1 Filed 06/05/19 Page 1 of 4 PagelD 1

FILED

MIDDLE DISTRICT OF FLORIDA

UNITED STATES DISTRICT COURT 9919 Jy -5 pH 9: 23
ORLANDO DIVISION yh

 

UNITED STATES OF AMERICA

v. CASE NO. 6:19-cr- |32-O)-\O OCD
21 US.C. § 846
BENJAMIN GREEN ROBINSON

INDICTMENT

The Grand Jury charges:
COUNT ONE
Beginning on an unknown date, but no later than on or about January
4, 2016, and continuing through on or about February 6, 2016, in the Middle
District of Florida, and elsewhere, the defendant,

BENJAMIN GREEN ROBINSON.

did knowingly, willfully, and intentionally conspire with other persons, both
known and unknown to the Grand Jury, to distribute and possess with intent
to distribute a controlled substance, which violation involved 500 grams or
more of a mixture and substance containing a detectable amount of cocaine, a
Schedule II controlled substance, and is therefore punished under 21 U.S.C. §
841(b)(1)(B).

In violation of 21 U.S.C. § 846.
Case 6:19-cr-00132-GKS-LRH Document1 Filed 06/05/19 Page 2 of 4 PagelD 2

FORFEITURE

1. The allegations contained in Count One are incorporated by
reference for the purpose of alleging forfeiture pursuant to the provisions of 21
U.S.C. § 853.

2. Upon conviction of a violation of 21 U.S.C. § 846, the defendant
shall forfeit to the United States, pursuant to 21 U.S.C. § 853(a)(1) and (2),
any property constituting, or derived from, any proceeds the defendants
obtained, directly or indirectly, as a result of such violation, and any property
used, or intended to be used, in any manner or part, to commit, or to facilitate
the commission of, such violation.

3. If any of the property described above, as a result of any acts or
omissions of the defendant:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third
party;

c. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or

e. has been commingled with other property, which cannot
be divided without difficulty,

the United States shall be entitled to forfeiture of substitute property pursuant

to 21 U.S.C. § 853(p).
Case 6:19-cr-00132-GKS-LRH Document1 Filed 06/05/19 Page 3 of 4 PagelD 3

A TRUE BILL,

F epérson

MARIA CHAPA LOPEZ
United States Attorney

Dana E. Hill
Assistant United States Attorney

py: ae C.D.

Sara C. Sweeney
Assistant United States Attorney
Deputy Chief, Orlando Division
 

FORM OBD-34

APR 1991

Case 6:19-cr-0Q132-GKS-LRH Document1 Filed 06/05/19 Page 4 of 4 PagelD 4

 

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Orlando Division

 

THE UNITED STATES OF AMERICA
vs.

BENJAMIN GREEN ROBINSON

 

INDICTMENT
Violation:

21 U.S.C. § 846

 

 

js

U/ Fdréperson

 

 

Filed in (=p) this 5th day of June, 2019.

Clerk

 

 

Bail $

 

 

 

GPO 863 525
